ATKINSON, Judge, Dissenting.
I would deny the petition for writ of certiorari. The circuit court did not violate "a clearly established principle of law resulting in a miscarriage of justice" when it determined that the Petitioners' motions to disqualify the county court judge were legally insufficient. State v. Shaw, 643 So.2d 1163, 1165 (Fla. 4th DCA 1994) (quoting Combs v. State, 436 So.2d 93, 96 (Fla. 1983) ); see Fla. R. Jud. Admin. 2.330(d)(1) (requiring that a motion to disqualify "show ... that the party fears that he or she will not receive a fair trial or hearing because of specifically described prejudice or bias of the judge" (emphasis added) ); Sutton v. State, 975 So.2d 1073, 1081 (Fla. 2008) ("A departure from the essential requirements of law is not mere legal error, but instead, involves a gross miscarriage of justice.... These standards govern the process of a district court of appeal in certiorari review of an order on a petition for writ of prohibition in this context to ensure that such review will neither function like nor actually be a second appeal." (internal citations and quotation marks omitted) ).